Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    Remarks
This Office Action fully acknowledges Applicant’s remarks filed on February 23rd, 2021.  Claims 1-9, and 11-20 are pending.  Claim 10 is canceled.  Claims 13-20 are withdrawn from consideration.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As amended, the metes and bounds of the photoelectrical device of claims 1-12 are indefinitely defined herein.  

Further, the transmissive path of such beam is indefinitely defined so that it is unclear where the coincident structural elements may reside and where they are precluded from residing (by way of being off the transmissive path).
It is additionally noted that the functionality given to the light source is drawn to an adaptation to emit a light detecting beam and does not provide basis for particularly establishing the transmissive path.  For example, where does transmissive path start and end?
Applicant should clarify the layered structural arrangement sought, along with the functionality of the light source for irradiating these layers from one to another.

Further, the metes and bounds of the arrangement of the photoelectric conversion element are indefinitely defined herein.  The present recitation to “…a photoelectric conversion element disposed apart from the driving electrode layer…” only is not placed, and its structural arrangement within the sought photoelectrical device is not clearly defined.  

	It is further noted that claim 1 recites “a driving electrode layer,” however the recitation to the AC power source refers to “the driving electrode,” wherein clarification is required if “layer” was unintentionally removed or if this “driving electrode” is intended as a different element.  This lack of proper antecedent basis in the claims requires clarification.

Similar issues of clarity are likewise found in dependent claims 2-12.  For example, the structural disposition and arrangement afforded by the “measurement pattern” of claim 2 is indefinitely defined with respect to the photoelectric conversion element as such photoelectric conversion element is indefinitely defined in its arrangement within the device and thereby further structural elements (i.e. measurement electrode) are also indefinitely arranged.  Likewise issues are found in the remaining dependent claims.
Clarification is required.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 3, 4, 6, 8, and 11, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2014/0083855), hereafter Cheng, in view of Hartman (USPN 6,545,759).
With regard to claim 1, Cheng discloses a substrate 11 having an upper surface, a driving electrode layer disposed on the upper surface and comprising a central electrode 12, an AC power source 14 electrically connected to the driving electrode [layer], and the photoelectric device further comprises a peripheral electrode 13 located around the central electrode, and the central electrode is not in contact with the peripheral electrode.  With regard to claim 11, Cheng discloses that the peripheral electrode 13 comprises a first ring electrode 131 and a second ring electrode 132, as recited therein. Examiner further notes that the narrative recitations provided in the amended portion of claim 1 to the “used…” recitations in the AC power source and photoelectric conversion layer are drawn to an intended use recitations that are not afforded patentable weight in the device claims.    With regard to claim 6, the driving electrode layer is a metal layer and the central electrode is adapted to reflect a light detecting beam (pars. [0038-0049], figs.1-5, for example).
With regards to claim 1, Cheng does not specifically disclose a light source and a photoelectric conversion element, as claimed.  With regard to claim 2, Cheng does not specifically disclose a measurement electrode connected to the photoelectric 
Hartman discloses a transverse integrated optic interferometer (abstract).  Hartman discloses a photoelectric device comprising a substrate 474 having an upper surface located on a path of the light detecting beam, a driving electrode layer disposed on the upper surface of the substrate and comprising a central electrode 480c (for reflecting the light detecting beam as in cl. 7)  located on a path of the light detecting beam and the fluid sample is adapted to be disposed on the driving electrode layer, and the photoelectric device further comprises a peripheral electrode 480c located around the central electrode 406b, and an AC power source electrically connected (see generated electric field lines 402a,b) to the driving electrode and used to generate a non-uniform alternating electric field in the fluid sample as claimed, and a photoelectric conversion element (photodetector 86 which may be constructed as a CCD array or silicon photodiode array, as in cls. 3&4) located on the path of the light detecting beam and used to receive the light detecting beam after passing through the particle cluster claimed. (line 4, col. 5 – line 41, col. 6, lines 13-67, col. 8, lines 1-62, col. 9, figs. 1A, 4A,B, 5A,B, for example).  With regard to claim 8, a transparent cover 454 is disposed oppositely to the substrate 474 and the driving electrode layer faces the transparent 

Cheng further discloses that these electrode designs provide a useful biochip for concentrating and separating particles in solution, and discloses that combination with other detection techniques, such as various optical techniques, allows for the target particles in solution to be determined effectively and quickly with the biochip of the invention.
By this, it would have been obvious to one of ordinary skill in the art to modify Cheng to include a light source and photoelectric conversion element and a transparent cover, as recited in claims 1-4 and 8 as taught by Hartman in order to provide an obvious combined arrangement which utilizes an optical detection arrangement so as to effectively optically assess target particles within the biochip as likewise contemplated by Cheng.

Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Hartman as applied to claims 1, 3, 4, 6, 8, and 11 above, and further in view of  Gat (USPN 5,166,755).
Cheng/Hatman does not specifically disclose a measurement electrode wherein the measurement electrode is connected to the photoelectric conversion element and used to transmit the electric current, as in claim 2.  With regard to claim 7, Cheng/Hartman does not specifically disclose a circuit substrate wherein the photoelectric conversion element is formed on the circuit substrate.

It would have been obvious to one of ordinary skill in the art to modify Cheng/Hartman to include a circuit substrate and including a measurement electrode connected to the photoelectric conversion element and used to transmit the electric current such as taught by Gat in order to provide a compact arrangement which is an integrated, monolithic substrate with an array of photosensitive sites, electronics, and electrode contact pins for transmitting the electrical current for providing spectrally resolved measurements of the sample and its targets under optical investigation.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Hartman as applied to claims 1, 3, 4, 6, 8, and 11 above, and further in view of Bazylenko (US 2006/0197960).
Cheng/Hartman does not specifically disclose further comprising a transparent electrode layer formed on the transparent cover and the transparent electrode layer is electrically connected to the AC power source.

It would have been obvious to modify Cheng/Hartman to include a transparent electrode layer formed on the transparent cover and electrically connected to the AC power source such (and the driving electrode layer faces the transparent electrode layer as previously suggested by Cheng/Hartman) as taught by Bazylenko in order to provide a transparent electrode layer, such as ITO, which provides a suitable optoelectronic formed electrode layer that allows for the interrogation radiation to propagate therethrough to optically investigate the sample/targets within the biochip as likewise desired in Cheng/Hartman.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Hartman as applied to claims 1, 3, 4, 6, 8, and 11 above, and further in view of Ackley et al. (USPN 6,225,059), hereafter Ackley.
Cheng/Hartman does not specifically disclose a plurality of auxiliary electrodes connected with the ring electrode and extending radially from the ring electrode.
Ackley discloses advanced active electronic devices including collection electrodes for molecular and biological analysis and diagnostics (abstract).  Ackley 
It would have been obvious to one of ordinary skill in the art to modify Cheng/Hartman to provide a plurality of auxiliary electrodes connected with the ring electrode and extending from the ring electrode such as taught by Ackley in order to provide an obvious alternative peripheral electrode arrangement that is suitable for concentrating the biological material as likewise desired by Cheng/Hartman, which also provide a peripheral electrode including a ring electrode, and such modification would have a reasonable expectation of success in Cheng/Hartman.


Allowable Subject Matter
Claim 5, as best understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, namely Cheng and Hartman, does not teach or fairly suggest a substrate with a lower surface opposite to the upper surface, the photoconversion element disposed on the lower surface of the substrate, and the .



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11, and 12 have been considered but are moot in view of the new grounds of rejection applied above in view of the amendments to the claims.
As discussed above, claims 1-9, 11, and 12 are rejected, as amended, under 35 USC 112 b/2nd paragraph.

Further, claims 1, 3, 4, 6, 8, and 11, as amended, are herein rejected under 35 USC 103 as being unpatentable over Cheng in view of Hartman for the reasons discussed above in the body of the action.
Dependent claims 2, 7, 9, and 12 are rejected under 35 USC 103a in further view of the above-discussed prior art for the reasons discussed therein.
Claim 5, as best understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims for the reasons discussed above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914.  The examiner can normally be reached on M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NEIL N TURK/           Primary Examiner, Art Unit 1798                                                                                                                                                                                             haha th